Citation Nr: 0913622	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to individual unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's above listed claims.  
These, and other issues, were previously denied in an October 
2008 Board remand.  However, the above issues were the 
subject of a March 2009 United States Court of Appeals for 
Veterans Claims (Court) order, which was based on a February 
2009 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the veteran's claims of entitlement to increased 
ratings for his service connected right and left knee 
disabilities, the February 2009 Joint Motion for Remand, on 
which the March 2009 Court order was based, indicated that 
the Board had not previously adequately addressed the 
question of whether the veteran had functional impairment due 
to his knee disabilities, according to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reviewing the October 2008 Board decision, it clearly 
indicates that, as reported in the veteran's July 2004 VA 
examination report, the veteran was able to do all the 
activities of daily living except when it came to attempting 
to squat or move quickly or go up and down stairs, which 
caused pain.  However, the Court did not find this an 
adequate statement of functional limitation, and, as this is 
the only reference in the veteran's July 2004 VA examination 
to functional impairment, the Board finds it has no choice 
but to remand these issues for an additional VA examination 
which thoroughly addresses the issue of what functional 
limitation is caused by the veteran's knee disabilities.

As to the veteran's claim of entitlement to an increased 
evaluation for gastritis, the Board notes that this issue was 
vacated and remanded by the Court because the Board had 
failed to address the question of extraschedular 
consideration.  As such, the Board finds that this issue must 
also be remanded to the RO so that the RO can consider the 
issue of an extraschedular evaluation in the first instance.

Additionally, as the adjudication of these claims may have an 
impact on the veteran's claim for individual unemployability 
(TDIU), consideration of that matter is deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination in order to determine 
the current severity of the veteran's 
service connected knee disabilities.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner must specifically comment on 
the veteran's level of functional 
impairment as per DeLuca, if any, due 
to his service connected knee 
disabilities.

2.	Thereafter, the RO should re- 
adjudicate the veteran's claims of 
entitlement to increased ratings for 
his knee disabilities, entitlement to 
an increased rating for gastritis, and 
TDIU.  The RO should specifically 
determine whether any of these 
disabilities warrants extraschedular 
consideration.  If any benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


